DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The amendments to Para [0047] filed 9/9/2022 are acceptable and have been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US Pat 2,664,085) in view of Abbott Laboratories (GB 778,794 – a copy of which was provided with the 3/10/2022 IDS).
Re claim 1, Ryan discloses a bulb 48+52 (Fig 4; it is noted that all reference characters cited below refer to Fig 4 unless otherwise noted) for use with an IV set (it is noted that the italicized text constitutes a functional recitation and, therefore, “an IV set” is not a part of the claimed invention; this limitation is met in view of Fig 4 that shows the bulb 10 connected to an IV set 50), the bulb comprising: a bulb body 48 defining an inlet (connected directly to funnel 46, labeled in Fig A below), an outlet (connected directly to tube 50, labeled in Fig A below), and a bulb volume (the interior of the bulb body, as seen in Fig 4) in fluid communication with the inlet and the outlet (as seen in Fig 4); and a filter 52 in fluid communication with the bulb volume (as seen in Fig 4), wherein the filter captures particulate from a flow from the inlet to the outlet (Col 3, Lines 64-65), wherein the bulb body is deformable to compress the bulb volume (Col 3, Lines 67-68). Ryan does not explicitly disclose that the deformability allows for compression to direct back flow from the bulb volume through the filter, agitating particulate captured in the filter; Ryan also does not disclose that the bulb body comprises a transparent material or a semi-transparent material to permit observation of medical fluid through the bulb.
Abbott Laboratories, however, teaches a substantially similar bulb body 9 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) in fluid communication with a filter (not shown in Fig 2, but described on Page 4, Lines 13-15 as being “secured to the end portion 18”; located adjacent the inlet of the bulb body, as in Ryan) such that the bulb body is deformable to compress a bulb volume (the interior of the bulb body 9) and direct back flow from the bulb volume through the filter, agitating particulate captured in the filter (Page 4, Lines 4-18) for the purpose of clearing the filter if it becomes obstructed with particulate (Page 4, Lines 1-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ryan to include the bulb such that its deformability allows for compression to direct back flow from the bulb volume through the filter, agitating particulate captured in the filter, as taught by Abbott Laboratories, for the purpose of clearing the filter if it becomes obstructed with particulate (Page 4, Lines 1-18).
Abbott Laboratories also teaches forming the bulb body with a transparent or semi-transparent material to permit observation of medical fluid through the bulb (Page 2, Lines 36-42) for the purpose of providing the operator with a means to observe flow through the bulb (Col 2, Lines 41-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ryan to include the bulb body with transparent or semi-transparent material, as taught by Abbott Laboratories, for the purpose of providing the operator with a means to observe flow through the bulb (Col 2, Lines 41-42)

    PNG
    media_image1.png
    334
    720
    media_image1.png
    Greyscale


Re claim 2,Ryan discloses that the bulb body comprises a resilient material (“resilient bulb” – Col 3, Line 68).
Re claim 3, Ryan discloses that the filter is disposed adjacent to the inlet or the outlet (as seen in Fig 4, the filter is disposed adjacent to the inlet).
Re claim 4, Ryan discloses that the filter is disposed within the inlet or the outlet (as seen in Fig 4, the filter is disposed within the inlet).
Re claim 6, Ryan discloses that the bulb body comprises a generally ovoid shape (as seen in Fig 4).  
Re claim 11, Ryan discloses an IV set (the entire device seen in Fig 4; it is noted that all reference characters cited below refer to Fig 4 unless otherwise noted), comprising: a first portion of tubing 50; a second portion of tubing 44; and a bulb 48+52 comprising: a bulb body 48 defining an inlet (connected directly to funnel 46, labeled in Fig A above) in fluid communication with the first portion of tubing (as seen in Fig 4, all tubular components are in fluid communication with each other either directly or indirectly), an outlet (connected directly to tubing 50, labeled in Fig A above) in fluid communication with the second portion of tubing (as seen in Fig 4, all tubular components are in fluid communication with each other either directly or indirectly), and a bulb volume (the interior space within bulb body 48) in fluid communication with the inlet and the outlet (as seen in Fig 4); and a filter 52 in fluid communication with the bulb volume (as seen in Fig 4), wherein the filter captures particulate from a flow from the inlet to the outlet (Col 3, Lines 64-65), wherein the bulb body is deformable to compress the bulb volume (Col 3, Lines 67-68) and direct back flow from the bulb volume through the filter, agitating particulate captured in the filter (Page 2, Lines 77-84). Ryan does not explicitly disclose that the deformability allows for compression to direct back flow from the bulb volume through the filter, agitating particulate captured in the filter; Ryan also does not explicitly disclose that the bulb body comprises a transparent material or a semi-transparent material to permit observation of medical fluid through the bulb.
Abbott Laboratories, however, teaches a substantially similar bulb body 9 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) in fluid communication with a filter (not shown in Fig 2, but described on Page 4, Lines 13-15 as being “secured to the end portion 18”; located adjacent the inlet of the bulb body, as in Ryan) such that the bulb body is deformable to compress a bulb volume (the interior of the bulb body 9) and direct back flow from the bulb volume through the filter, agitating particulate captured in the filter (Page 4, Lines 4-18) for the purpose of clearing the filter if it becomes obstructed with particulate (Page 4, Lines 1-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ryan to include the bulb such that its deformability allows for compression to direct back flow from the bulb volume through the filter, agitating particulate captured in the filter, as taught by Abbott Laboratories, for the purpose of clearing the filter if it becomes obstructed with particulate (Page 4, Lines 1-18).
Abbott Laboratories also teaches forming the bulb body with a transparent or semi-transparent material to permit observation of medical fluid through the bulb (Page 2, Lines 36-42) for the purpose of providing the operator with a means to observe flow through the bulb (Col 2, Lines 41-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ryan to include the bulb body with transparent or semi-transparent material, as taught by Abbott Laboratories, for the purpose of providing the operator with a means to observe flow through the bulb (Col 2, Lines 41-42).
Re claim 12, Ryan discloses that the bulb body comprises a resilient material (“resilient bulb” – Col 3, Line 68).
Re claim 13, Ryan discloses that the filter is disposed adjacent to the inlet or the outlet (as seen in Fig 4, the filter is disposed adjacent to the inlet).
Re claim 14, Ryan discloses that the filter is disposed within the inlet or the outlet (as seen in Fig 4, the filter is disposed within the inlet).
Re claim 16, Ryan discloses that the bulb body comprises a generally ovoid shape (as seen in Fig 4).  
Re claim 17, Ryan discloses a connector 40 in fluid communication with the first portion of tubing (as seen in Fig 4, all tubular components of the IV set are in fluid communication with each other either directly or indirectly).
Re claim 18, Ryan discloses that the connector comprises a needleless connector (as seen in Fig 4, connector 40 is not a needle).  
Re claim 19, Ryan discloses a clamp (“tubing clamp” – Col 2, Line 21) coupled to the second portion of tubing (as seen in Fig 4, all components of the IV set are coupled to each other either directly or indirectly).  
Re claim 20, Ryan discloses an injection site 44 in fluid communication with the second portion of tubing (as seen in Fig 4, all tubular components of the IV set are in fluid communication with each other either directly or indirectly).

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. 
Applicant argues that modifying Ryan in view of Abbott cannot be done “because such a combination would contradict Ryan’s express teaching of a single drip chamber made of glass”. The Examiner respectfully disagrees. Ryan discloses that it is barrel 40 that is made of glass (Col 3, Lines 41-43), not the bulb body 48; additionally, since Col 3, Lines 67-70 disclose that the bulb body 48 is squeezed and released, one of ordinary skill in the art would recognize that bulb body 48 is not also made of glass. Therefore, modifying bulb body 48 in the manner set forth in the rejections above does not contradict Ryan’s express teaching of the barrel 40 being made of glass.
Applicant argues that Ryan does not teach or suggest that “it would be desirable or acceptable to include (1) a second drip chamber, (2) to replace the preferred glass drip chamber with a different device, or (3) to otherwise utilize the bulb-like portion 48 as the drip chamber” and that Ryan “teaches away from the proposed combination and it is not modifiable to utilize the bulb-like portion 48” in any of the manners set forth in (1), (2) and (3) above. The Examiner respectfully notes that this argument is not persuasive since the rejections above do not set forth modifying Ryan in any of these three ways. The rejections set forth that only the material and the action of the bulb body 48 would be modified, but not so that they can act as an additional drip chamber to drip chamber 40 or as an alternative drip chamber to drip chamber 40. One of ordinary skill in the art would recognize that drip chambers are not the only components of a fluid line/IV set that would benefit from being transparent or semi-transparent since employing other transparent or semi-transparent components would allow additional visualization along the path of the fluid line/IV set.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783